UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7815



CLARENCE JAY LYNCH,

                                            Petitioner - Appellant,

          versus


GENE JOHNSON, Director Virginia Department of
Corrections,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-05-480)


Submitted:   April 7, 2006                 Decided:   April 27, 2006


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Jay Lynch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clarence Jay Lynch seeks to appeal the district court’s

order dismissing as successive his petition filed under 28 U.S.C.

§ 2254 (2000).*    An appeal may not be taken from the final order in

a habeas proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find    that   the    district     court’s    assessment     of   his

constitutional     claims     is   debatable   or     wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Lynch has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                    DISMISSED

     *
      Although the notice of appeal was filed more than thirty days
after the district court’s decision, the appeal is deemed timely
because there was no separate document reflecting the entry of
judgment, as required by Fed. R. Civ. P. 58. See Hughes v. Halifax
County Sch. Bd., 823 F.2d 832, 835 (4th Cir. 1987)

                                    - 2 -